Citation Nr: 0200245	
Decision Date: 01/09/02    Archive Date: 01/16/02	

DOCKET NO.  00-17 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office in 
Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to July 
1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (M & 
ROC) in Wichita, Kansas.  

During the pendency of this appeal, the veteran raised 
contentions to the effect that service connection is 
warranted for degenerative disc disease of the lumbar spine, 
degenerative arthritis of the lumbar spine, and fibromyalgia 
(see, e.g., the transcript of his hearing held at the RO in 
September 2000).  He claimed that such disabilities were the 
result of an injury sustained in service.  In the 
alternative, he maintained that they were proximately due to 
or the result of his service-connected lumbosacral strain.  
Therefore, his representative subsequently concluded that the 
claim for an increased rating for lumbosacral strain was 
inextricably intertwined with the questions of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine, degenerative arthritis of the lumbar spine, and 
fibromyalgia.  See Informal Brief of Appellant, submitted in 
December 2001.  Accordingly, it was requested that the case 
be remanded so that all such issues could be decided prior to 
further appellate action.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

The representative's contentions notwithstanding, the Board 
notes that questions of entitlement to service connection for 
degenerative disc disease of the lumbar spine, degenerative 
arthritis of the lumbar spine, and fibromyalgia are not 
inextricably intertwined with the issue of entitlement to an 
increased rating for lumbosacral strain.  Disability 
evaluations are determined by comparing the manifestations of 
a particular disability with the criteria set forth in the 
diagnostic codes (DC's) of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  
The disabilities associated with the service connection 
questions are all rated under DC's separate from that used to 
rate lumbosacral strain:  Degenerative arthritis is rated in 
accordance with 38 C.F.R. § 4.71a, DC 5003; fibromyalgia is 
rated in accordance with 38 C.F.R. § 4.71a, DC 5025; and 
degenerative disc disease is rated in accordance with 
38 C.F.R. § 4.71a, DC 5293.  Accordingly, they are not 
inextricably intertwined and need not be decided prior to 
further appellate action.  

Moreover, although the service connection questions were 
mentioned in the supplemental statement of the case (SSOC) 
issued in April 2001, those issues have not been properly 
developed for appellate review.  For example, a substantive 
appeal (VA Form 9) has not been received with respect to any 
of those questions, nor has the veteran been provided with 
the laws and regulations applicable to those claims.  
Accordingly, the Board has no jurisdiction over those 
questions; and therefore, they are referred to the M & ROC 
for appropriate action.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.101 (2001).


FINDING OF FACT

The veteran's service-connected lumbosacral strain is 
manifested primarily by pain, muscle spasm, and no more than 
moderate limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40-4.42, 4.45, 4.71a, Diagnostic Code 
(DC) 5295 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to a rating in excess of 
20 percent for his service-connected lumbosacral strain.  

As noted above, disability evaluations are determined by 
comparing the manifestations of a particular disability with 
the criteria set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected lumbosacral strain.  As in this case, 
where service connection has already been established and an 
increase in the disability rating is at issue, the level of 
disability during the current rating period is of primary 
concern.  Although the recorded history of such a disability 
is for consideration in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under 38 C.F.R. § 4.71a, DC 5295, a 20 percent rating is 
warranted for lumbosacral strain, when there is muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position.  A 40 percent rating is 
warranted when there is listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  

Potentially applicable in rating the veteran's low back 
disability is 38 C.F.R. § 4.71a, DC 5292.  Under that code, a 
20 percent rating is warranted for moderate limitation of 
motion of the lumbar spine, while a 40 percent rating is 
warranted for severe limitation of motion.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, herein after 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use, specifically limitation of motion 
due to pain on use including flare ups.  The Court also held 
that 38 C.F.R. § 4.45 required consideration of weakened 
movement, excess fatigability, and incoordination.  Moreover, 
the Court stated that there must be a full description of the 
effects of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10.

In September 1999, the veteran underwent a VA orthopedic 
examination to determine the extent of his service-connected 
back disability.  He reported daily low back pain with flare 
ups three to four times a week.  He stated that such pain was 
aggravated by activity, especially standing.  He also stated 
that he had had an epidural steroid injection three months 
earlier.  It was noted that he worked as a salesman of 
cellular phones and that his ability to perform his job was 
inhibited by back pain he experienced during prolonged 
driving.  He also complained of weakness, a lack of 
endurance, and stiffness in the low back, as well as muscle 
spasms and constant daily flare ups with mild to moderate 
excruciating pain.  He reported that such flare ups generally 
occurred with activity, especially lifting, walking, climbing 
stairs, and prolonged sitting and standing.  Such pain was 
alleviated by changing positions, lying down, and medication.  
The veteran reported that he was unable to concentrate due to 
the pain, and that he could not play with his grandchildren 
or even do common household tasks, such as yard work.  

During the physical examination, the veteran reported that 
his lumbar spine was painful with almost any motion.  He 
demonstrated muscle spasms with tenderness in the lower 
paravertebral areas.  The following range of back motion was 
recorded:  Flexion to 85 degrees, with pain at 80 degrees; 
extension to 25 degrees, with pain at 20 degrees; lateral 
flexion to 40 degrees, bilaterally, with pain at that level; 
and rotation to 35 degrees, bilaterally, with pain at that 
level.  His motor function was within normal limits, and his 
strength was 5/5.  His sensation was within normal limits, 
and his deep tendon reflexes were 1 plus and equal at the 
knee and ankle.  X-rays showed mild to moderate degenerative 
changes, especially at L2-3, as well as mild 
spondylolisthesis.  The diagnoses were lumbosacral strain and 
degenerative joint disease.   

In statements, dated in August and September 2000, W. J. C., 
M.D., reported that the veteran complained of increased low 
back pain and decreased range of low back motion.  The 
veteran reportedly had marked difficulty working full time.  
He stated that his back bothered him constantly and that he 
experienced easy fatigability.  On examination, the veteran 
had diffuse moderate tenderness to palpation up and down the 
lumbosacral spine.  The following range of low back motion 
was reported:  Flexion to 45 degrees with the onset of pain 
at 25 to 30 degrees; extension to between 15 and 20 degrees 
with the onset of pain at 10 to 15 degrees; lateral flexion 
to 20 degrees, bilaterally; and rotation from 25 to 30 
degrees, bilaterally, before being stopped by pain.  
Sensation was intact; however, the veteran's deep tendon 
reflexes were diminished at the knee and ankle.  The various 
diagnoses included fibromyalgia; degenerative osteoarthritis; 
spondylolisthesis; lumbar disc disease by history; and 
bulging discs at L2-3, L4-5, and L5 - S1.

In statements, dated in August 2000 and in October 2000, D. 
J. K., M.D., reported that he had been taking care of the 
veteran for quite some time and that the veteran had 
sustained multiple back injuries over a period of 30 years.  
On examination in August 2000, the veteran was tender along 
L2-L4, especially on the left side.  There was no notch 
tenderness of the left or right hip, and the veteran 
demonstrated good muscle tone and good strength, and his 
reflexes at the patella and ankle were normal and equal.  The 
following range of lumbar spine motion was recorded:  Flexion 
to 40 degrees; extension to 15 degrees; and lateral flexion 
to 15 degrees on the left and to 35 to 40 degrees on the 
right.  And the diagnoses included back disease with limited 
mobility and flexion; degenerative joint disease; 
spondylolisthesis; and a bulging disc at L2-3, L4-5, and 
L5-S1.  Dr. K. noted that the veteran was unable to work.  

VA outpatient records show that the veteran was treated 
primarily for low back pain from December 1997 to April 1999.  
In March 1999, computerized tomography (CT) revealed 
circumferential bulging of the disc at L2-3. 

In October 2000, the veteran underwent a second VA orthopedic 
examination.  It was noted that he was taking muscle 
relaxants and pain pills for his low back pain.  It was noted 
that he had not worn a back brace for many years and that he 
did not use a cane or crutches.  He complained of intolerable 
back pain on the left side of the lumbosacral spine which 
radiated down to his left foot.  On examination, he was 
walked without a limp.  There was pain over the left 
lumbosacral aspect of his spine.  The following range of low 
back motion was reported:  Flexion to approximately 60 
degrees; extension to 20 degrees; and lateral bending to 
20 degrees, bilaterally.  The examiner noted, however, that 
when the veteran sat on the table and brought his hip to 90 
degrees while keeping his knees straight, he could almost 
touch his toes.  Reflexes were normal, and the veteran 
demonstrated no low back spasms.  Sensation was normal except 
for a loss of feeling in the feet, greater on the left than 
the right.  The veteran did complain of back pain when his 
hip was externally rotated to the left.  X-rays revealed very 
minimal spurring of the lumbosacral spine and normal 
intervertebral disc spaces.  The examiner noted that overall, 
the X-rays were pretty good, and in fact, close to normal.  
The examiner concluded that the veteran had had back pain for 
many years.  

In September 2000, a VA staff physician certified that the 
veteran had bulging discs of the lumbar spine, including 
those at the levels of L4-L5 and L2-L3.  It was also noted 
that because of degenerative changes in the lumbar spine, the 
veteran had difficulty driving for long periods of time.  The 
physician concluded that the veteran's minor to moderate 
daily activities were also impaired by back pain.

The foregoing evidence discloses that the veteran's 
service-connected low back disability is manifested primarily 
by complaints of low back pain, muscle spasm, and limitation 
of motion with flexion between 40 and 85 degrees; extension 
between 15 and 25 degrees; lateral flexion between 15 degrees 
and 40 degrees on the left and between 20 and 40 degrees on 
the right; and rotation between 25 and 35 degrees, 
bilaterally.  There is no medical evidence, however, of 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, narrowing or irregularity of the joint 
space or abnormal mobility on forced motion.  Moreover, there 
is no medical evidence that the limitation of low back motion 
the veteran experiences is any more than moderate in degree.  
Although the veteran complains of excess fatigability and 
weakened movement of the lumbar spine, the weight of the 
objective evidence does not support such complaints.  Indeed, 
his strength is generally good at 5/5, and the preponderance 
of the evidence shows that his sensation and reflexes are 
normal.  Moreover, there is no medical evidence of a lack of 
normal endurance, incoordination, muscle atrophy, deformity, 
heat, discoloration, or swelling.  As such, the evidence more 
nearly reflects the schedular criteria for his 20 percent 
disability evaluation under 38 C.F.R. § 4.71a, DC 5295.  
Accordingly, there is no evidentiary basis for a higher 
rating at this time.

In arriving at this decision, the Board has considered the 
possibility for referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
lumbosacral strain.  However, the evidence does not show such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2001).  Although the veteran reports 
that his work is impaired and Dr. K. stated that the veteran 
was unable to work, the evidence suggests that he continues 
to work full time as a salesman.  (It should be noted that 
Dr. K's opinion was based on disabilities for which service 
connection has not been established.)  The veteran does 
receive treatment for his service-connected low back 
disability from time to time; however, such treatment is 
rendered on an outpatient basis.  There is simply no evidence 
of recent hospitalization for lumbosacral strain, let alone 
frequent hospitalization.  Indeed, the record shows that the 
manifestations of the veteran's lumbosacral strain are 
essentially those contemplated by the regular schedular 
standards.  It must be emphasized that disability ratings are 
not job specific.  They represent as far as can practicably 
be determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and the residual conditions in civilian 
occupations.  Generally the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent evidence to the contrary, the Board 
finds no reason for referral of this case to the Director of 
VA Compensation and Pension Services for a rating outside the 
regular schedular criteria.  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq (West Supp. 2001)).  
That law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A).  That change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).

In evaluating this appeal, the Board finds that the M & ROC 
has met its duty to assist the veteran in the development of 
the claim under the VCAA.  By virtue of information sent to 
the veteran, including the statement of the case and the 
SSOC, the veteran and his representative were notified of the 
evidence necessary to substantiate the claim.  Indeed, the 
SSOC specifically mentioned the VCAA.  The RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran; and in fact, it appears that all 
evidence so identified has been obtained and associated with 
the claims folder.  As noted above, such evidence consists of 
VA outpatient records reflecting treatment for low back 
disability since December 1997; reports dated from August to 
October 2000, from two private physicians who 
examined/treated the veteran for low back disability; and the 
transcript of the hearing held at the RO in September 2000.  
Moreover, the veteran underwent VA orthopedic examinations in 
September 2000 and in October 2000.  The veteran has not 
identified any outstanding evidence which could be used to 
support the issue on appeal.  Rather, in April 2001, he 
stated that he was fully aware of the VA's duty to assist him 
in the development of his claim but that he had no more 
evidence to submit.  Accordingly, the Board is of the opinion 
that the VA has met its duty to assist the veteran in the 
development of this appeal and that there is no need for 
further development at this time.


ORDER

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

